Action by plaintiff to recover damages for personal injuries resulting from the negligent operation of a truck owned by the Medical Detachment, 156th Field Artillery, New York National Guard. Judgment dismissing the plaintiff’s complaint unanimously affirmed, with costs. The plaintiff had in effect rested since it was stated by counsel on the trial, “ There is no need to put in all the evidenced” The theory of the action is that the truck at the time of the accident was in the service of the National Guard, operated by one of its officers. Defendant is not liable. (Military Law, § 15; Carmody v. Davis, 241 App. Div. 88.) Present — Hagarty, Carswell, Seudder, Tompkins and Davis, JJ.